Citation Nr: 0615270	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-35 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a bilateral scrotal fixation of the 
testicles with a history of testicle torsion.

4.  Entitlement to an effective date prior to December 11, 
2002, for the award of the 10 percent disabling rating for 
residuals of a bilateral scrotal fixation of the testicles 
with a history of testicle torsion.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In its decision, the RO, in pertinent part, 
confirmed previous denials for service connection for 
bilateral hearing loss and tinnitus and increased the 
veteran's residuals of a bilateral scrotal fixation to 10 
percent disabling effective December 2002.  

The same decision also confirmed a previous denial for 
service connection for a back disorder.  While the veteran 
originally appealed the back claim, he subsequently withdrew 
the claim during his February 2006 hearing.  The withdrawal 
was confirmed in writing in a February 2006 statement.  
Therefore, the matter is no longer in appellate status.  
38 C.F.R. § 20.204.

The veteran presented testimony before the Board in February 
2006.  The transcript has been obtained and associated with 
the claims folder. 
The Board notes that in a June 2003 rating decision, the RO 
awarded a 10 percent disabling rating effective December 11, 
2002, for the service-connected residuals of a bilateral 
scrotal fixation.  In the veteran's July 2003 notice of 
disagreement (NOD), he disagreed with the effective date 
assigned, alleging that the award of the 10 percent rating 
should have been an effective date back to the date he was 
released from service.  To date, the RO has not issued a 
statement of the case (SOC) with respect to this issue.  
Therefore, the Board must remand the claim, pending the 
issuance of an SOC to the veteran and receipt of his timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  This matter will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Veteran's Benefits Administration, Appeals 
Management Center (VBA AMC) in Washington, DC.

In the February 2005 Statement of Accredited Representative 
in Appealed Case, in lieu of VA Form 646, the veteran raised 
a claim of entitlement to service connection for anxiety 
secondary to the service-connected residuals of a bilateral 
scrotal fixation.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Evidence submitted since an April 2002 rating decision 
which denied service connection for bilateral hearing loss, 
was not previously submitted to agency decision makers and, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

3.  Evidence submitted since an April 2002 rating decision 
which denied service connection for tinnitus, was not 
previously submitted to agency decision makers and, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  

4.  The veteran did not incur bilateral hearing loss, if any, 
due to any incident of active military service.

5.  The veteran did not incur tinnitus due to any incident of 
active military service.

6.  The objective medical evidence of record does not 
indicate that the veteran's residuals of a bilateral scrotal 
fixation is productive of scars, other than the head, face, 
or neck that are deep or that cause limited motion in an area 
or areas exceeding 12 square inches or complete atrophy of 
both testis.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  Evidence received since the final April 2002 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 
(2005).

3.  Evidence received since the final April 2002 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for tinnitus is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 (2005).

4.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2005).

5.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).

6.  The criteria for a disability rating in excess of 10 
percent for residuals of a bilateral scrotal fixation of the 
testicles with a history of testicle torsion have not been 
met.  38 C.F.R. §§ 3.102, 3.159, 4.20, 4.115b, 4.118, 
Diagnostic Codes 7523, 7801, 7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2003, prior to the initial 
decision on the claims in June 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the February 2003 
letter as to what kinds of evidence was needed to 
substantiate his claims.  The veteran was informed that 
evidence towards substantiating the underlying service 
connection claims would be evidence  of (1) a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  He was 
further notified that in order to establish an increased 
rating, the evidence must show that his service-connected 
disability had increased in severity.  An additional VCAA 
letter was sent in March 2004.  Further, the June 2003 rating 
decision, the August 2003, October 2003, and June 2004 
statements of the case (SOC), and the October 2004 
supplemental statement of the case (SSOC), in conjunction 
with the February 2003 and March 2004 letters, sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

The Board notes the veteran was not specifically informed of 
the evidence necessary to reopen his claims of entitlement to 
service connection for bilateral hearing loss and tinnitus on 
the basis of submission of new and material evidence.  
However, as the Board is reopening both claims, there is no 
prejudice to the veteran in proceeding with adjudication on 
the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims; the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

As the de novo service connection claims are being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not having been notified about evidence needed to support 
a certain disability rating or a claim for a certain 
effective date for an award of benefits.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  Therefore, the Board concludes that current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice to the veteran was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Id.; Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); rev'd on other grounds, Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Service medical and personnel records, VA outpatient 
treatment records, and reports of VA have been obtained in 
support of the claims on appeal.  The veteran presented 
testimony before the Board in February 2006.  The transcript 
has been obtained and associated with the claims folder.  The 
Board notes the veteran's representative contends that 
pertinent service medical records are missing; however, there 
is no indication that this is an accurate statement.  The 
veteran's enlistment and separation examinations, as well as 
treatment notes dated between 1988 and 1992, have been 
associated with the claims folder.  Thus, a remand for 
additional attempts to obtain alleged outstanding service 
medical records would be futile.  38 C.F.R. § 3.159(c)(2).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I. New and Material

Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

The veteran seeks to reopen claims of service connection for 
bilateral hearing loss and tinnitus, last denied by the RO in 
April 2002.  Having carefully considered the evidence of 
record in light of the applicable law, the Board finds that 
evidence sufficient to reopen the claims has not been 
obtained and the claims will be denied.  

The record indicates that in its April 2002 rating decision, 
the RO denied service connection for bilateral hearing loss 
and tinnitus on the basis that there was no evidence of 
either disorder in service or a current diagnosis of 
bilateral hearing loss or tinnitus.  Of record at the time of 
the April 2002 rating decision, were the veteran's service 
medical records, which contained an audiogram performed in 
December 1987.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
0
0
0
5
0

In 1991, the veteran complained of hearing loss.  However, 
the veteran had wax build up in his left ear, which was 
irrigated.  Thereafter, the veteran's ear was evaluated as 
normal.  There were no further complaints in service.  The 
veteran's May 1992 separation examination was negative for 
complaints or diagnoses of bilateral hearing loss or 
tinnitus.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
0
5
5
0
5
Evidence submitted subsequent to the April 2002 rating 
decision includes a September 2004 VA audiology examination 
which could not be completed as the entire time was spent 
cleaning "very impacted cerumen from both canals."  The 
examiner noted that after use of multiple irrigations, 
ceruminolytic drops, suction and curette, both ears were 
eventually cleared without incident.  Post-procedure otoscopy 
revealed clear canals and intact tympanic membranes. 

An audiogram was preformed by VA in October 2004.  The 
veteran complained of tinnitus and bilateral hearing loss.  
He denied post service occupational or recreational noise 
exposure.  The veteran was diagnosed with normal hearing.  
The examiner noted tinnitus was diagnosed after service and 
thus, was not related to the veteran's period of active duty 
service.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
5
LEFT
15
15
15
15
15

The veteran testified before the Board in February 2006 that 
he had no problems with either bilateral hearing loss or 
tinnitus prior to his active military service.  He indicated 
that he was exposed to noise five days a week while 
performing duties as a field artillery surveyor.  He further 
testified that hearing protection was not adequate and did 
not block out the noise of gun fire.

As noted previously, the April 2002 rating decision denied 
service connection on the basis that there was no evidence of 
bilateral hearing loss or tinnitus during the veteran's 
service and no current diagnosis of either disorder.  The 
"new" evidence contains current complaints of hearing loss 
and shows a decline in pure tone thresholds, in decibels, 
since the veteran's discharge in 1992.  The "new" evidence 
also consists of a current diagnosis of tinnitus.  The Board 
further finds the veteran's February 2006 testimony is 
sufficient to reopen his claims.  

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claims.  Therefore, the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are reopened.  See 38 C.F.R. § 3.156(a).  

II. Service Connection

Criteria

Having reopened the veteran's claims does not end the Board's 
inquiry.  Rather, while the veteran's assertions are presumed 
credible for the limited purpose of ascertaining whether new 
and material evidence has been received, the presumption of 
credibility does not extend beyond this predicate 
determination.  See generally Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993).  The Board is then required to assess 
the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, he asserts that the disorders were incurred 
during time spent as a field artillery surveyor on the gun 
line in service.  Having carefully considered the veteran's 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal as to these 
issues will be denied.

As noted above, while the veteran complained of hearing loss 
in 1991, there was evidence of wax build-up in his left ear.  
The canal was irrigated and the veteran's left ear was 
evaluated as normal.  There were no further complaints in 
service.  The service medical records were wholly devoid of 
any complaints, diagnoses, or relevant treatment for 
tinnitus.

The mere fact that the veteran complained of hearing loss in 
1991 is not enough to establish service connection for 
bilateral hearing loss, there must be a chronic disability 
resulting from that injury or disease.  38 C.F.R. § 3.303(b).  
The veteran's separation examination was negative for any 
diagnoses of bilateral hearing loss.

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  Id.  In the instant case, the first 
documented complaints of hearing loss are contained in the 
October 2004 VA examination, some 12 years after the 
veteran's separation from active duty service.  The Board 
notes this is also the first documented complaints of 
tinnitus.

With regard to the 12-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
complaints of bilateral hearing loss and tinnitus, the Board 
notes that the absence of evidence constitutes negative 
evidence against the claims because it tends to disprove the 
claim that bilateral hearing loss and tinnitus are the result 
of noise exposure in service which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of bilateral hearing loss and tinnitus 
between the period of active duty and the initial complaints 
in 2002 is itself evidence which tends to show that disorders 
did not have their onset in service or for many years 
thereafter and are not the result of noise exposure while 
performing field surveyor duties on the gun line in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Moreover, for a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores, using the Maryland CNC Test, are 
less than 94 percent.  See 38 C.F.R. § 3.385.  
In the instant case, pure tone thresholds, in decibels, were 
as follows upon VA examination in October 2004:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
5
LEFT
15
15
15
15
15

The veteran's hearing was evaluated as normal and the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Finally, despite evidence of a current diagnosis of tinnitus, 
there is no evidence of record to substantiate the critical 
second and third components of the Guiterrez inquiry, as 
enumerated above.   The service medical and personnel records 
do not support a finding of tinnitus during the veteran's 
active duty service.  There are no opinions of record, to 
include the October 2004 VA examination, that the current 
diagnosis of tinnitus is related to the veteran's active duty 
service.

While the veteran contends that bilateral hearing loss and 
tinnitus have been present since his separation from active 
service and related thereto, he is not competent to offer a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claims, and the appeals must therefore be denied. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



III. Increased Rating

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The veteran has also argued that his service-connected 
residuals of a bilateral scrotal fixation warrants a rating 
in excess of 10 percent disabling due to such symptoms as 
daily sharp, shooting pains, especially when he sits or gets 
out his car the wrong way.  

Service connection for residuals of a bilateral scrotal 
fixation of the testicles with a history of testicle torsion 
was awarded in an April 2002 rating decision.  The RO 
assigned a noncompensable rating effective December 2001.  
The veteran filed his increased rating claim in December 
2002.

In the June 2003 rating decision, the RO awarded an increased 
10 percent rating effective December 2002.  The veteran 
disagreed with the 10 percent rating and initiated the 
instant appeal.  Applicable law mandates that when a veteran 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim and as such, it remains 
in appellate status. 

The veteran's residuals of a bilateral scrotal fixation are 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523, which provides a 10 percent 
rating for complete atrophy of one testis.  He is also rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides 
a 10 percent rating for superficial scars, painful on 
examination.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 2003 and 2004; and the transcript of the veteran's 
February 2006 hearing before the Board.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
veteran's residuals of a bilateral scrotal fixation more 
closely approximates the criteria for the current 10 percent 
rating. 

In this regard, upon VA Genitourinary examination in June 
2003, the veteran complained of severe shooting pain in the 
right testicle going up to the right groin every time he has 
sex.  He also indicated that certain movements caused the 
severe shooting pain.  The veteran denied any scrotal 
swelling, testicular swelling, testicular bumps, fever, or 
chills.  He also denied any voiding symptoms, night 
frequency, burning, dysuria, hematuria, or urinary 
incontinence.    

Physical examination of the genitalia revealed a normal male 
phallus with adequate meatus.  The scrotal skin was normal.  
Testicles were bilaterally descended.  At the lower pole of 
the testicle there was a slight irregularity, presumed to be 
where the suture was put for scrotal fixation.  The area was 
very sensitive.  The cord structures and right testicle were 
normal.  The left testicle was normal with no induration, 
tenderness, or sensitivity.  The rectal exam showed normal 
sphincter tone with no masses. The prostate was small, firm, 
and benign in consistency. 

The objective medical evidence of record does not indicate 
that the slight irregularity at the lower pole of the 
testicle, presumed to be where the suture was put for scrotal 
fixation, is productive of scars, other than the head, face, 
or neck that are deep or that cause limited motion in an area 
or areas exceeding 12 square inches (diagnostic code 7801).  
38 C.F.R. § 4.118.  Diagnostic code 7805 directs the rating 
specialist to rate on limitation of function of the affected 
part; however, there is no evidence of complete atrophy of 
both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

The Board is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1) or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In the veteran's case at hand, the Board notes that 
while the RO provided the criteria and obviously considered 
them, it did not grant compensation benefits on this basis.  
The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's residuals of a bilateral 
scrotal fixation has not required frequent inpatient care, 
nor has it by itself markedly interfered with employment.  
The assigned 10 percent rating adequately compensates the 
veteran for the nature and extent of severity of his 
residuals of a bilateral scrotal fixation.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this matter.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and the appeal is granted to this extent only.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened, 
and the appeal is granted to this extent only.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.
Entitlement to a disability rating in excess of 10 percent 
for residuals of a bilateral scrotal fixation of the 
testicles with a history of testicle torsion is denied.


REMAND

As noted in the Introduction, in a June 2003 rating decision, 
the RO awarded a 10 percent disabling rating effective 
December 11, 2002, for the service-connected residuals of a 
bilateral scrotal fixation.  The veteran filed a timely NOD 
in July 2003 with respect to the effective date of the 10 
percent rating.  See 38 C.F.R. § 20.302(a).  Since there has 
been an initial RO adjudication of the claim and an NOD as to 
the effective date assigned, the veteran is entitled to an 
SOC, and the current lack of an SOC with respect to the claim 
is a procedural defect requiring remand.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2004); see also 
Manlincon v. West, 12 Vet. App. 238 (1999). 

In light of the foregoing, this case is hereby REMANDED to 
the VBA AMC for the following actions:

The VBA AMC must provide the veteran an 
SOC with respect to his claim of 
entitlement to an effective date prior to 
December 11, 2002, for the award of the 
10 percent disabling rating for the 
service-connected residuals of a 
bilateral scrotal fixation. The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board. If a substantive appeal is filed 
the claim, subject to


current appellate procedures, should be 
returned to the Board for further 
appellate consideration, if appropriate.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


